Exhibit 10.2

AMENDED AND RESTATED
RETAINER PLAN FOR ELIGIBLE DIRECTORS
OF
TOMPKINS FINANCIAL CORPORATION
AND ITS WHOLLY-OWNED SUBSIDIARIES
(formerly known as the “Stock Retainer Plan for Eligible Directors of Tompkins
Trustco, Inc. and Participating Subsidiaries”)

1.       General. This Amended and Restated Retainer Plan (the “Plan”) for
Eligible Directors of Tompkins Financial Corporation and its wholly-owned
subsidiaries (referred to collectively as the “Company”) provides that Eligible
Directors (defined below) may elect to receive their retainer, meeting,
chairman, vice-chairman and/or committee fees (collectively, “Fees”) payable for
services as a member of the Board of Directors of the Company or any committee
thereof in the following manner:

 

 

 

 

(a)

In shares of common stock, par value $0.10 per share, of Tompkins Financial
Corporation, pursuant to Section 5 of this Plan (“Deferred Stock Compensation”);
and/or,

 

 

(b)

In deferred cash compensation, pursuant to Section 6 of this Plan (“Deferred
Cash Compensation”); and/or,

 

 

(c)

In cash.

          Fees will be payable at the beginning of each quarter, in such amounts
as the Board of Directors of Tompkins Financial Corporation (the “TFC Board”)
may determine from time to time by resolution. “Fixed Fees” include any payments
which are not subject to increase or reduction based on meeting attendance,
committee service, etc. (e.g., retainer fees). “Variable Fees” include any
payments which increase or decrease based on meeting attendance, committee
service, etc. (e.g., meeting attendance fees, committee attendance fees, or fees
for service as a committee chair).

          Subject to an Eligible Director’s Valid Election, Fixed Fees shall be
paid in any combination of (a), (b), or (c) above, and Variable Fees shall be
paid, in their entirety, in accordance with only one of (a), (b) or (c) above.
If the allocation of Fixed Fees across the available payment options results in
a fraction, such fraction shall be rounded to the nearest dollar.

          This Plan is an amendment to and restatement of that certain Stock
Retainer Plan for Eligible Directors of Tompkins Trustco, Inc. and Participating
Subsidiaries, filed on May 12, 2005 with the SEC as Exhibit 10.1 to Current
Report on Form 8-K of Tompkins Financial Corporation (f/k/a Tompkins Trustco,
Inc.). This Plan shall also replace in their entirety any and all Deferred
Compensation Agreements made between Tompkins Trust Company and Eligible
Directors. This Plan shall not replace, alter or amend any Deferred Compensation
Agreements currently existing between The Bank of Castile and certain Eligible
Directors.

2.       Purpose. The purpose of this Plan is to advance the interests of the
Company by enhancing the ability of the Company to attract and retain directors
who are in a position to make significant contributions to the success of the
Company, and to provide the opportunity for directors to align their interests
with those of the Company’s stockholders by electing to receive some or all of
their Fees as Deferred Stock Compensation.

3.       Definitions. Capitalized terms used in this Plan without other
definition shall, unless expressly stated otherwise, have the following
meanings:

          (a)          “Business Day” means any day except a Saturday, Sunday or
other day on which commercial banks in New York, New York are authorized or
required by law to close.

          (b)          “Direct Stock Purchase Plan” means the Dividend
Reinvestment and Stock Purchase and Sale Plan sponsored by the Company and
administered by the American Stock Transfer & Trust Company or such other
substitute or successor open market purchase plan designated by the TFC Board.

          (c)          “Eligible Director” means (i) any director of the Company
who is not an officer or employee of the Company and (ii) any other director who
the Board of Directors of the Company shall designate as an Eligible Director.

          (d)          “Stock” means the common stock of Tompkins Financial
Corporation, par value $0.10.

--------------------------------------------------------------------------------



          (d)          “Valid Election” means an election timely made and
delivered in accordance with the instructions provided on the DEFERRED
COMPENSATION (409A) ELECTION FORM, a copy of which is attached hereto as Exhibit
A.

          (e)          “Valuation Date” means the last Business Day before the
beginning of the Company’s immediately succeeding fiscal year, as applicable.

4.       Administration. This Plan shall be administered by the TFC Board. The
TFC Board has the authority to control and manage the operation and
administration of this Plan, including (a) to adopt, amend and rescind rules and
regulations for the administration of this Plan and (b) to interpret this Plan
and to decide any questions and settle all controversies and disputes that may
arise in connection with this Plan. Such determinations of the TFC Board shall
be conclusive and shall bind all parties. Transactions under this Plan are
intended to comply with all applicable conditions of Rule 16b-3 or its
successors under Section 16 of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), including, but not limited to, any applicable six month
holding periods relating to Stock purchased or otherwise acquired under this
Plan. To the extent any provision of this Plan or action by the TFC Board fails
to so comply, it shall be deemed null and void, to the extent permitted by law
and deemed advisable by the TFC Board.

5.       Deferred Stock Compensation

          (a)          Deferred Shares of Stock. Any Fees which an Eligible
Director elects to receive as Deferred Stock Compensation will be transferred to
a trustee subject to a rabbi trust agreement among the Company and a trustee
designated by the TFC Board (the “Trust”). Pursuant to the Trust, the trustee
will establish a Deferred Stock Compensation account (a “Deferred Stock
Account”) for such Eligible Director(s); provided, however, that any deferred
stock compensation accounts existing for Eligible Directors under this Plan
prior to the Effective Date hereof shall, for the purposes of this Plan, be
deemed a “Deferred Stock Account.” As Fees are earned, the Company will
contribute such Fees to the trustee and the trustee will, subject to the terms
of the Trust, acquire shares of Stock for such Eligible Director’s Deferred
Stock Account on the open market pursuant to the Direct Stock Purchase Plan. The
actual number of shares of Stock acquired by the Trust and deposited into an
Eligible Director’s Deferred Stock Account will be equal to the quotient
determined by dividing the Fees contributed by the Company to such Eligible
Director’s Deferred Stock Account by the purchase price per share of Stock paid
pursuant to the terms of the Direct Stock Purchase Plan. The actual price per
share of Stock that will be paid under the Direct Stock Purchase Plan cannot be
determined until a particular purchase is completed. Deferred Stock Compensation
is available if, and only if, an Eligible Director has made a Valid Election
directing that some or all of his or her Fees be paid as Deferred Stock
Compensation.

          (b)          Rights as Stockholder; Assignment. Eligible Directors
shall have no rights of a stockholder with regard to shares of Stock held in the
Trust, and shall be subject to and governed by the terms of the Trust and this
Plan. No right to receive payments under this Plan is transferable or assignable
by an Eligible Director except by will or by the laws of descent and
distribution or as may otherwise be provided for in the Trust or this Plan.

          (c)          Rights to Shares of Stock. An Eligible Director’s right
to payment of Deferred Stock Compensation under this Plan is a contractual
obligation of the Company to the Eligible Director, and his or her right to such
shares of Stock shall be an unsecured claim against the general assets of the
Company. However, the Company has established the Trust as an irrevocable rabbi
trust for Eligible Directors for the purpose of holding assets used to provide
the benefits required by this Plan. The Company shall make periodic
contributions to the Trust as may be required to fund amounts payable under this
Plan. The Trust provides an Eligible Director with assurance that deferred
compensation will be paid to him or her in accordance with this Plan, except in
the event of the Company’s bankruptcy or insolvency.

          (d)          Payment of Deferred Compensation.

 

 

 

 

 

(i)

An Eligible Director will have the right to the payment of his or her Deferred
Stock Compensation upon the first to occur of the following events (each of the
following a “Distribution Triggering Event”):

 

 

 

 

 

 

•

the Eligible Director’s attainment of his or her Target Age (as defined below);

 

 

 

 

 

 

•

the Eligible Director’s termination of service as a director of the Company,
subject to the second item of Section 5(d)(ii) below;

 

 

 

 

 

 

•

the Eligible Director’s attainment of the age of seventy-two (72) years; or

 

 

 

 

 

 

•

the Eligible Director’s death.


--------------------------------------------------------------------------------



 

 

 

 

 

 

At the time of each Eligible Director’s first Valid Election only, an Eligible
Director may select an age between 65 and 71 to begin receiving payment of
deferred compensation (a “Target Age”). The same Target Age shall apply to all
forms of deferred compensation contemplated by this Plan, and such Target Age
must be communicated in writing on the DEFERRED COMPENSATION (409A) ELECTION
FORM. Once a Target Age has been selected, it cannot be amended, revoked or
rescinded, either retroactively or prospectively.

 

 

 

 

                    (ii)         Upon the occurrence of a Distribution
Triggering Event, payment of an Eligible Director’s Deferred Stock Compensation
will be made as follows:

 

 

 

 

 

 

•

Notwithstanding any other contrary provision contained herein or in any Valid
Election, if at the time of the Distribution Triggering Event, the director has
been an Eligible Director for less than ten (10) full years, or if an Eligible
Director dies, he or she (or his or her beneficiaries or executors) shall
receive all (100%) of his or her deferred compensation in a lump-sum amount (i)
immediately, in the event of an Eligible Director’s death, or (ii) as soon as
practicable following the first Business Day of January of the calendar year
immediately following the occurrence of the Distribution Triggering Event.

 

 

 

 

 

 

•

If, at the time of the Distribution Triggering Event, the director has been an
Eligible Director for at least ten (10) full years, payment will be made upon
the Eligible Director’s attainment of his or her Target Age and in accordance
with such Eligible Director’s Payout Election (as hereinafter defined). In an
Eligible Director’s first Valid Election only, an Eligible Director may elect to
receive his or her deferred compensation (following a Distribution Triggering
Event) in a lump-sum payment or in annual installment payments over a range of 1
to 7 years (such chosen method of payment a “Payout Election”). If a lump-sum
amount is selected by an Eligible Director as his or her Payout Election, then
such director shall receive all (100%) of his or her deferred compensation in a
lump-sum amount as soon as practicable following the first Business Day of
January of the calendar year immediately following the occurrence of the
Distribution Triggering Event. The same Payout Election shall apply to all
deferred compensation payable under this Plan, and such Payout Election must be
communicated in writing on the DEFERRED COMPENSATION (409A) ELECTION FORM. Once
a Payout Election has been selected, it cannot be amended, revoked or rescinded,
either retroactively or prospectively. If no Payout Election is made, payment of
deferred compensation shall be in the form of a lump-sum.

                    (iii)         If an Eligible Director’s Payout Election
provides for annual installment payments, such payments will commence as soon as
practicable following the first Business Day of January of the calendar year
immediately following the occurrence of the Distribution Triggering Event (the
“Distribution Commencement Date”), and will continue to be paid annually each
year thereafter as soon as practicable following the first Business Day of each
such subsequent calendar year (each a “Subsequent Distribution Date”) until the
applicable calendar year following the occurrence of the Distribution Triggering
Event (the “Termination Date”). Annual installments of Deferred Stock
Compensation will be made over a period over a period of one (1) to seven (7)
years in accordance with the Payout Election, and shall be made through the
transfer of the shares of Stock held in the Eligible Director’s Deferred Stock
Account established and maintained pursuant to the Trust. The number of shares
of Stock distributed annually to an Eligible Director will be calculated in the
following manner: the number of shares of Stock in the Eligible Director’s
Deferred Stock Account as of the Valuation Date immediately preceding the
Distribution Commencement Date will be multiplied by a fraction, the numerator
of which is 1, and the denominator of which is the number of remaining annual
distribution installments of Stock. The number of the shares of Stock held in an
Eligible Director’s Deferred Stock Account to be distributed annually on
subsequent Distribution Dates will be determined annually on each corresponding
Valuation Date until the Termination Date. By way of example, if an Eligible
Director makes a Payout Election of seven (7) annual installments, and if his or
her service as a director is terminated effective April 1, 2009, the
Distribution Commencement Date will be on or about January 2, 2010 and the
corresponding Valuation Date shall be December 29, 2009. Accordingly, if as of
December 29, 2009 the Eligible Director has an aggregate of 1,350 shares of
Stock in his Deferred Stock Account, the number of shares of Stock to be
transferred to the Eligible Director from his or her Deferred Stock Account on
or about January 2, 2010 shall be that number of shares of Stock equal to 1/7th
of 1,350. The balance of the shares of Stock held in the Eligible Director’s
Deferred Stock Account will be valued again on December 31, 2010 and that number
of shares of Stock equal to 1/6th of the number of shares of Stock in the
Deferred Stock Account as of December 31, 2010 will be distributed to the
Eligible Director on or about January 2, 2011; and this process shall continue
until the Termination Date.

                    (iv)          In the event of an Eligible Director’s death
before he or she has received all of the Deferred Stock Compensation
distributions to which he or she is entitled, the lump-sum distribution will be
made to the beneficiary designated in writing by the Eligible Director. If no
such designation is in effect at the time any distribution becomes due
hereunder, such

--------------------------------------------------------------------------------



distribution shall be made to the Eligible Director’s surviving spouse and, if
the Eligible Director leaves no spouse surviving, to the Eligible Director’s
executor or administrator. Beneficiary designations and changes thereof may be
made by the Eligible Director during his or her lifetime by written notice filed
with the Corporate Secretary of Tompkins Financial Corporation, which
designation, and any subsequent change, shall take effect as of the date the
notice is signed, recorded, and accepted by the Corporate Secretary of Tompkins
Financial Corporation, subject to any distribution made by the Company or action
taken by it before acceptance of the notice by the Corporate Secretary.

                    (v)          All payments made to an Eligible Director
pursuant to this Section 5(d) shall be subject to taxes required to be withheld
under applicable laws and regulations of any governmental authorities.

                    (vi)         An Eligible Director has no right to elect to
accelerate the timing of any distribution or to change the form of distribution
from what is set forth in this Section 5(d). In the event any Eligible Director
is determined to be a “key employee”, as such term is defined in Internal
Revenue Code Section 409A, or any successor to such statute of like import, then
the distribution of benefits under this Section 5(d) to such Eligible Director
shall not be made until six months after such Eligible Director separates from
service as a director or, if earlier, the date of such Eligible Director’s
death, but in no event earlier then the applicable Distribution Commencement
Date and, if the Eligible Director’s separation is six months or less from the
beginning of the calendar year immediately following the occurrence of the
Distribution Event and such Eligible Director is determined to be a “key
employee” as defined herein, such Eligible Director’s Distribution Commencement
Date will be as soon as practicable following the expiration of the six month
separation period.

                    (vii)        In the event the Distribution Commencement Date
or any subsequent Distribution Date does not fall on a Business Day, such date
will be deemed to refer to the next Business Day thereafter.

                    (viii)       In the event an Eligible Director serves as a
director of more than one of the entities comprising the Company, his or her
Distribution Triggering Event, Distribution Commencement Date and annual
installments of Deferred Stock Compensation will be determined and paid
separately relative to each entity.

6.       Deferred Cash Compensation. Any Fees which an Eligible Director elects
to receive as Deferred Cash Compensation will be deferred and credited as
follows:

          (a) The Company shall establish an unfunded deferred compensation
account (the “Deferred Cash Account”) for the Eligible Director promptly upon
receipt of his or her Valid Election; provided, however, that any deferred cash
accounts existing for Eligible Directors under a Deferred Compensation Agreement
with Tompkins Trust Company prior to the Effective Date hereof shall, for the
purposes of this Plan, be deemed a “Deferred Cash Account.” The Company shall
make payments with respect to such account as provided for under this Plan when
such payments become payable hereunder. Any amount credited by the Company to
such Deferred Cash Account shall be solely for record keeping purposes, shall
remain a general asset of the Company subject to all claims by its creditors,
and shall not be considered to be held in trust or in escrow or in any way
vested in the Eligible Director.

          (b) As Eligible Directors earn Fees, the Company shall credit Fees to
their Deferred Cash Accounts in accordance with their Valid Elections.

          (c) The Company shall, as of the end of each calendar year, credit to
the account interest on the average balance in such account during such calendar
year at an annual interest rate equal to the Prime Rate, as published in The
Wall Street Journal on the first business day of the calendar year in which the
interest is accrued.

          (d) Upon the occurrence of a Distribution Triggering Event, payment of
an Eligible Director’s Deferred Cash Compensation will be made as follows:

 

 

 

 

•

Notwithstanding any other contrary provision contained herein or in any Valid
Election, if at the time of the Distribution Triggering Event, the director has
been an Eligible Director for less than ten (10) full years, or if an Eligible
Director dies, he or she (or his or her beneficiaries or executors) shall
receive all (100%) of his or her deferred compensation in a lump-sum amount (i)
immediately, in the event of an Eligible Director’s death, or (ii) as soon as
practicable following the first Business Day of January of the calendar year
immediately following the occurrence of the Distribution Triggering Event.

 

 

 

 

•

If, at the time of the Distribution Triggering Event, the director has been an
Eligible Director for at least ten (10) full years, payment will be made in
accordance with such Eligible Director’s Payout


--------------------------------------------------------------------------------



 

 

 

 

 

Election. If a lump-sum amount is selected by an Eligible Director as his or her
Payout Election, then such director shall receive all (100%) of his or her
deferred compensation in a lump-sum amount as soon as practicable following the
first Business Day of January of the calendar year immediately following the
occurrence of the Distribution Triggering Event. The same Payout Election shall
apply to all deferred compensation payable under this Plan, and such Payout
Election must be communicated in writing on the DEFERRED COMPENSATION (409A)
ELECTION FORM. Once a Payout Election has been selected, it cannot be amended,
revoked or rescinded, either retroactively or prospectively. If no Payout
Election is made, payment of deferred compensation shall be in the form of a
lump-sum.

                    (i) If an Eligible Director’s Payout Election provides for
annual installment payments, such payments shall begin on the first day of the
calendar year next following or coincident with the Distribution Triggering
Event. Any payments coming due at or after the Eligible Director’s death shall
be paid as a lump-sum to the beneficiary designated in writing by the Eligible
Director. If no such designation is in effect at the time any distribution
becomes due hereunder, such distribution shall be made to the Eligible
Director’s surviving spouse and, if the Eligible Director leaves no spouse
surviving, to the Eligible Director’s executor or administrator. Beneficiary
designations and changes thereof may be made by the Eligible Director during his
or her lifetime by written notice filed with the Corporate Secretary of Tompkins
Financial Corporation, which designation, and any subsequent change, shall take
effect as of the date the notice is signed, recorded, and accepted by the
Corporate Secretary of Tompkins Financial Corporation, subject to any payment
made by the Company or action taken by it before acceptance of the notice by the
Corporate Secretary.

          (e) In the event an Eligible Director serves as a director of more
than one of the entities comprising the Company, his or her eligibility for
payment under Section 6(d)(i) will be determined and paid separately relative to
each entity.

7.       Spendthrift Provision. No benefit hereunder may be assigned,
anticipated, or hypothecated and, to the extent permitted by law, no sum payable
under this Plan shall be subject to legal process or attachment for payment of
any claim against any payee hereunder.

8.       Effective Date and Term of Plan. This Plan, as amended and restated, is
effective as of January 1, 2009 (the “Effective Date”). The term of this Plan
shall be indefinite.

9.       Amendment and Termination. This Plan may at any time or from time to
time be amended, modified or terminated by the TFC Board; provided that, no
amendment or modification will, without the requisite approval of the
stockholders of the Company, effectuate a change for which stockholder approval
is required under applicable law or the rules of the American Stock Exchange or
of such other national securities exchange or automated quotation system on
which the Stock may be listed or admitted to trading, and further provided that
no such amendment, modification or termination will, without the consent of the
Eligible Director, adversely affect the Eligible Director’s accruals through the
date of such amendment, modification or termination in his or her Deferred Stock
Compensation or Deferred Cash Compensation accounts.

10.     Binding Upon Successors. The Plan shall be binding upon and inure to the
benefit of the Company, its successors and assigns and the Eligible Directors
and their heirs, executors, administrators and legal representatives. In the
event of the merger or consolidation of the Company with or into any other
corporation, or in the event substantially all of the assets of the Company
shall be transferred to another corporation, the successor corporation resulting
from the merger or consolidation, or the transferee of such assets, as the case
may be, shall, as a condition to the consummation of the merger, consolidation
or transfer, assume the obligations of the Company hereunder and shall be
substituted for the Company hereunder.

--------------------------------------------------------------------------------